PHILLIPS, Chief Justice,
dissenting.
I respectfully dissent.
Section 17.46 of the Deceptive Trade Practices Act subdivision (a) proscribes “false, misleading, or deceptive acts or practices in the conduct of any trade or commerce . . .” Subdivision (b)(12) forbids “representing that an agreement confers or involves rights, remedies, or obligations which it does not have or involve, or which are prohibited by law.” Appellees contend, in effect, that the mere use of the word “lay away” constitutes an oral agreement or implies the right to retain any amount of money deposited.1 I cannot agree. Implicit in this contention would be appellant’s right to forego any disclosure as to its possible cost in carrying out the “lay away” plan and would subject the buyer to the seller’s subjective assessment of his possible damages which, in fact, could be whatever the traffic would bear.2
I would hold that the letter to appellees set out in the majority opinion declaring that the seller had the right to retain the down payment and partial installment payment was the declaration of a right that it did not have in that it had never disclosed its intention to appellees to proceed in this manner much less having entered into such a contract with appellees in case of default. In my judgment, the letter to appellees constituted a “false, misleading or deceptive act or practice” of the type that the legislature intended to proscribe and that appel-lees were “adversely affected” thereby.
*536I would affirm the judgment of the trial court.

. Appellant cites Holland v. Brown, 15 Utah 2d 422, 394 P.2d 77 (1964), wherein the “lay away” plan was described as an option to purchase. Appellant then reasons that where the buyer breaches the contract — fails to accept the offer — the buyer’s liability is the loss of any consideration paid for the option. As we read the opinion, however, the court in Holland never addressed the question whether a total forfeiture of funds would lie for a breach of a “lay away” agreement much less sanction such a practice.


. The damages claimed by appellant seem to vary throughout this lawsuit. In their First Amended Original Answer, appellants pleaded that the cost of storage was $10 per month for six months or $60.00. In his letter of November 12, 1975 to Mr. Sanders, appellant’s attorney stated that the cost of storage was $50.00 or five months at $10.00 per month, totaling $181.44, instead of the $191.44 appellant claimed in his pleadings. Then, in the stipulation of agreed facts, the parties stipulated that the damages incurred by appellant included a storage charge, a salesman’s commission, and collection expenses. The charge for “accumulated depreciation on merchandise” previously claimed as damages, however, does not appear.